Citation Nr: 0617486	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-34 312	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to nonservice-connected death pension 
benefits.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits.

3.  Entitlement to accrued benefits.



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1942 to August 1946.  He died in July 2003.  The appellant is 
his widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a November 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  A hearing was scheduled before the Board in 
Washington, DC, in January 2005, but she cancelled the 
hearing for medical reasons (see her October 2004 letter).  
38 C.F.R. § 20.702(e).

Unfortunately, because further development of the evidence is 
needed before the Board can make a decision in response to 
the appellant's claims for DIC and accrued benefits, these 
issues are being REMANDED to the RO via the 
Appeals Management Center (AMC).  VA will notify her if 
further action is required on her part.  The remaining claim 
for nonservice-connected death pension benefits, however, 
will be addressed in the decision below.


FINDINGS OF FACT

1. The veteran died in July 2003; the appellant - his 
surviving spouse, filed a claim for nonservice-connected 
death pension benefits in August 2003.

2. In 2003, 2004, and 2005, the appellant's countable income 
consisted of monthly income from Social Security 
Administration (SSA) benefits and an annuity from the Postal 
Service.

3. The appellant's annualized countable income for 2003, 
2004, and 2005 exceeded the maximum annual income for death 
pension benefits for a surviving spouse.


CONCLUSION OF LAW

The appellant's countable income is excessive for receipt of 
pension benefits.  
38 U.S.C.A. §§ 1521, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.3(a), 3.23, 3.271, 3.272, 3.273 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO provided the appellant with a VCAA notice letter 
regarding her claim for nonservice-connected death pension 
benefits in December 2003.  The letter apprised her of the 
type of evidence needed to support her claim that was not on 
record at the time of the letter, the evidence VA would 
assist her in obtaining, and the evidence it was expected 
that she would provide.  The letter satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and, therefore, not binding 
on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. at 130 (Ivers, J., dissenting).  
In addition, the General Counsel's opinion stated VA may make 
a determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the appellant 
was otherwise fully notified of the need to give VA any 
evidence pertaining to her claim.  The letter requested that 
she provide or identify any evidence supporting her claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice her, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005) rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 
2006 WL 519755, at *8 (Vet. App. March 6, 2003).  The Court 
held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Although the present claim does not involve the assignment of 
a disability rating, arguably Dingess applies to the 
effective date assigned for an award of pension benefits.  
The VCAA notice to the appellant did not cite the law and 
regulations governing nor describe the type of evidence 
necessary to establish an effective date for the issue on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board considers a question not addressed by 
the RO, the Board must consider whether the appellant will be 
prejudiced thereby).  Since the Board will conclude below 
that the preponderance of the evidence is against the 
appellant's claim for pension benefits, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
In this case, the appellant was provided with a VCAA notice 
letter in December 2003 - after the RO's initial adjudication 
of her claim in December 2003.  So obviously this did not 
comply with the requirement that VCAA notice precede the 
initial RO adjudication.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  
But in Pelegrini II, the Court clarified that in cases, as 
here, where the VCAA notice was not issued until after the 
initial adjudication in question, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the appellant receives or 
since has received content-complying VCAA notice such that 
she is not prejudiced. 

Here, the December 2003 VCAA notice provided the appellant 
with ample opportunity to respond by identifying and/or 
submitting additional supporting evidence before the August 
2004 statement of the case (SOC), wherein the RO 
readjudicated her claim based on any additional evidence that 
had been submitted or otherwise obtained since the initial RO 
rating decision in question.  This evidence included a 
December 2003 improved pension eligibility verification 
report (EVR) (see VA Form 21-0518-1).  She has not otherwise 
indicated she has any additional relevant evidence to submit 
or that needs to be obtained.  So under these circumstances, 
the Board finds she was afforded "a meaningful opportunity 
to participate effectively in the processing of [her] claim 
by VA," and thus, "essentially cured the error in the 
timing of notice".  See Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005) rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

In developing her claim, the RO obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
treatment (VAOPT) records.  The appellant's SSA income was 
verified and she submitted a December 2003 EVR containing 
information regarding her other income.  Furthermore, 
although scheduled, she cancelled her opportunity for a 
hearing to provide oral testimony in support of her claim.  
38 C.F.R. § 20.700(a).



In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence [she] should submit 
to substantiate [her] claim."  Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will 
address the merits of the claim.


Entitlement to Nonservice-Connected Death Pension Benefits

The surviving spouse of a veteran who meets the wartime 
service requirements will be paid the maximum rate of 
pension, reduced by the amount of her countable income.  38 
U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any 
kind from any source shall be counted as income during the 
12-month annualization period in which received, unless 
specifically excluded.  38 C.F.R. § 3.271.  For the purpose 
of determining initial entitlement, the monthly rate of 
pension shall be computed by reducing the applicable maximum 
pension rate by the countable income on the effective date of 
entitlement and dividing the remainder by 12.  
38 C.F.R. § 3.273(a).  Nonrecurring income (income received 
on a one-time basis) will be counted, for pension purposes, 
for a full 12-month annualization period following receipt of 
the income.  38 C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  
The MAPR is published in Appendix B of VA Manual M21-1 (M21- 
1) and is to be given the same force and effect as published 
in VA regulations.  38 C.F.R. § 3.21.



Effective December 1, 2002, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,497.  
See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  
Effective December 1, 2003, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,634.  
Id.  Effective December 1, 2004, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,814.  
Id.  Effective December 1, 2005, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $7,094.  
Id.

Income from SSA benefits is not specifically excluded under 
38 C.F.R. § 3.272, and therefore is included as countable 
income.  Certain unreimbursed medical expenses (in excess of 
five percent of the MAPR) may be excluded from countable 
income for the same 12-month annualization period to the 
extent they were paid.  38 C.F.R. § 3.272.

Based on her December 2003 EVR (see VA Form 21-0158-1), the 
appellant received $580 per month in SSA benefits and $1,342 
from an annuity from the Postal Service.  She did not provide 
any information regarding any unreimbursed medical expenses 
or other expenses that might be excluded from her countable 
income.  So her countable income for 2003 was $23,064.  She 
did not provide any information indicating her income had 
changed in 2004 or 2005.  And since her income is well over 
the MAPR in 2003, 2004, and 2005, she is not entitled to 
nonservice-connected death pension benefits.

For these reasons, the claim for nonservice-connected death 
pension benefits must be denied because the preponderance of 
the evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the appellant's favor.  See 38 C.F.R. 
§§ 3.102, 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for nonservice-connected death pension benefits is 
denied.


REMAND

In August 2003, the appellant also filed claims for DIC and 
accrued benefits.  As mentioned, the RO provided her with a 
VCAA notice in December 2003 regarding her claim for 
nonservice-connected death pension benefits, but not DIC or 
accrued benefits.  So a remand is unfortunately required to 
ensure she is provided with the requisite VCAA notice 
regarding these particular claims.

In addition, the Board notes that the RO denied the 
appellant's claim for accrued benefits based on finding that 
the veteran did not have a claim for benefits pending at the 
time of his death (see August 2004 SOC).  A review of the 
claims folder, however, indicates that there was, in fact, a 
claim pending. 

The veteran had  filed a claim for an increased rating for a 
service-connected psychiatric disorder, which was granted in 
a September 2001 rating decision.  The RO increased his 
rating for this disability from 10 to 50 percent, but denied 
a rating higher than that.  He filed a notice of disagreement 
(NOD) with the rating assigned, and perfected his appeal by 
filing a timely VA Form 9 in response to a November 2002 SOC.  
As a matter of law, his claim did not survive his death, but 
his surviving spouse (i.e. the appellant) has a right to 
stand in his shoes and pursue his claim after his death by 
filing a derivative claim for accrued benefits.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).

In other words, the appellant has a basis for entitlement to 
accrued benefits because there was a pending claim at the 
time of the veteran's death.  So on remand, the RO must 
readjudicate this claim based its merits.

Accordingly, these issues are REMANDED for the following 
action:

1.  Send the appellant a VCAA notice 
letter pertaining specifically to her 
claims for DIC and accrued benefits.  
In particular, ensure the new notification 
requirements and development procedures 
contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 and their 
implementing regulations, especially 38 
C.F.R. § 3.159(b) and (c)(2), 
are satisfied.  Also ensure compliance 
with the recent Dingess/Hartman decision.

2.  Then readjudicate the appellant's DIC 
and accrued benefits claims in light of 
any additional evidence obtained.  With 
regard to her claim for accrued benefits, 
address specifically the veteran's claim, 
which was pending at the time of his 
death, for an increased rating for a 
service-connected psychiatric disorder.  
If the claims are not granted to her 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send it 
to her.  Give her time to respond before 
returning the case to the Board for 
further appellate consideration.

No action is required of the appellant until further notice 
is received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


